UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5121


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SUSANO SANDOVAL-ROJO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00378-NCT-7)


Submitted:    September 2, 2009           Decided:   September 18, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles H. Harp, II, CHARLES H. HARP, II, P.C., Lexington, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Susano Sandoval-Rojo pled guilty pursuant to a plea

agreement to one count of conspiracy to distribute 100 kilograms

or more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846 (2006).    The district court sentenced him to 108

months’   imprisonment.    Sandoval-Rojo   appeals   his   sentence,

asserting that the district court erred in refusing to award him

a downward adjustment for his minor role in the conspiracy.       We

affirm.

          Appellate review of a district court’s imposition of a

sentence (whether inside or outside of the Guidelines range) is

for abuse of discretion.     Gall v. United States, 552 U.S. 38,

___, 128 S. Ct. 586, 596 (2007).       In conducting that review,

this court

     must first ensure that the district court committed no
     significant procedural error, such as failing to
     calculate (or improperly calculating) the Guidelines
     range, treating the Guidelines as mandatory, failing
     to consider the [18 U.S.C. §] 3553(a) [(2006)]
     factors,    selecting a    sentence   based   on   clearly
     erroneous facts, or failing to adequately explain the
     chosen sentence--including an explanation for any
     deviation from the Guidelines range.        Assuming that
     the   district     court’s    sentencing    decision    is
     procedurally sound, [this] court should then consider
     the substantive reasonableness of the sentence imposed
     under    an    abuse-of-discretion   standard.        When
     conducting this review, the court will, of course,
     take into account the totality of the circumstances,
     including the extent of any variance from the
     Guidelines range.

Id. at 597.

                                 2
             A    defendant    bears     the     burden    of      showing    by      a

preponderance of the evidence that he had a mitigating role in

the offense, see United States v. Akinkoye, 185 F.3d 192, 202

(4th Cir.     1999),   and    may    receive    a   four-level     reduction        for

being a minimal participant if he is “plainly among the least

culpable of those involved in the conduct of a group.”                          U.S.

Sentencing       Guidelines   Manual    (“USSG”)     § 3B1.2,      comment.    (n.4)

(2007).      This level of culpability is shown by “the defendant’s

lack of knowledge or understanding of the scope and structure of

the enterprise and of the activities of others . . . .”                       Id.     A

two-level reduction may be made when a defendant is a minor

participant; that is, one “who is less culpable than most other

participants, but whose role could not be described as minimal.”

USSG § 3B1.2, comment. (n.5).

             In    deciding   whether    a     defendant   played     a   minor      or

minimal role, “[t]he critical inquiry is . . . not just whether

the defendant has done fewer bad acts than his co-defendants,

but whether the defendant’s conduct is material or essential to

committing the offense.”            United States v. Pratt, 239 F.3d 640,

646   (4th    Cir.   2001)    (internal      quotation     marks    and   citation

omitted).        Role adjustments are determined on the basis of the

defendant’s relevant conduct.           United States v. Fells, 920 F.2d

1179, 1183-84 (4th Cir. 1990).                 We review for clear error a

district court’s decision regarding a defendant’s role in the

                                         3
offense.    United States v. Kiulin, 360 F.3d 456, 463 (4th Cir.

2004).

            Our review of the record leads us to conclude that the

district court did not clearly err because Sandoval-Rojo failed

to meet his burden of showing that he was less culpable than

most other participants in the charged conspiracy.             The district

court thus did not commit procedural error in refusing to award

Sandoval-Rojo a downward adjustment under USSG § 3B1.2(b), and

Sandoval-Rojo does not challenge the substantive reasonableness

of his sentence.        Accordingly, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4